DAVIDSON, Judge.
The offense is rape; the punishment, five years’ confinement in the penitentiary.
This is a statutory rape case — that is, carnal knowledge of a female under the age of eighteen years, with or without consent, and not the wife of the accused. Art. 1183, P. C.
The prosecutrix, fourteen years of age, testified to facts showing that appellant engaged in an act of sexual intercourse with her without her consent. The appellant denied the act of intercourse, but admitted that he was present and with prosecutrix at the time and place she says the act of intercourse occurred.
In order to convict, it was not necessary for the state to show that the prosecutrix resisted.
The facts are sufficient to support the conviction.
The sufficiency of the evidence to support the conviction is the sole question presented for review.
The judgment of the trial court is affirmed.
Opinion approved by the court.